OFFICE    OF THE ATT-ORNEY    GENERAL    OF TEXAS
                       AUSTIN




Honorable Clifford B. Jones, President
Texas Teohnologlaal College
Lubbook, Texae
                                              ,."
Gear Sir:                                    ,,' ',

                     Opinion Ko. o-1973      :: '




        We hilvacareful1                  your letter or re-
oeht date, the pertine                    wbiGh read a$ fol-
10W%:




                                tea t0 help lor~n~-
                              comrsreaoe, which
                    bed roundtable dlacueaion
                     extension work In Texas.
                    een appointad chairman of

               etiqs Gr the Asrroaiationand
            05110
                of the Bct~slon Conrerencw
    em to~#sit,abliehand rrareguardstandards
    of college work emi agree on methoda and
Honorable Clifford B. &ones, ?ege 2

     polioies or procedure. I have attended
     these meetings regularly since the organiza-
     tion of the extension service of Texss Teoh-
     nologlosl College, tith profit to this
     service and the best Interest of the College
     in standardizing the service. New problems
     are oonstantly arising and conferences of
     the extension direotors are neoessery to
     solve them. Then, too, the vnrk of the ex-
     tension divisions of the res ec 1%~ oolleges
     must be kept in proper relatPon with the res-
     ldent work of the colleges. The problems of
     the latter are the chief a,ncern of the Asso-


        *It will be appreciiltedif you will kind-
     ly adtise whether the reasonable and proper
     expenses'involved in such trip are euthor4ved
     for payment out of available funds of said
     Division of Extension of this College."
        Your inquiry is directed to the question of
whether the payment of the expenses described is prohi-
bited by House Bill 255 of the Forty-sixth Legislature,
ths appropriationsbill for the state eduoetional lnsti-
tutions 0r higher learning.
        As the meeting to be attended by the Director
of Extension of the College will be the annual conven-
tion of the Aasooiation of Texas Collegeg, probably
you are oonoerned about the prohibition against the
payment of the expenses of employees of state depart-
ments to conventions whloh appears in Senate Bill 427
of the 46th Legislature, the general appropriation
bill for state departments.
        House Bill 255, however, does not contain any
provision prohibiting the payment ef expenses inourred
b anployees of the.state educational lnst;ttutionof
d gher learning, irrespeotlve of other considerations,
if such expenses arise~incident to attendanoe upon a
convention. or Course, any expanses of suoh employees,
to be payable, must otharwlse be allowable under the
 Honorable Clifford B. Jones, Page 3

 various provisions of Hooe    Bill 2z.E,with the limita-
 tions therein set out.
         From your statement of facts, it appears thet
 the proposed trip by the Direction of Extension of
 Texas Technological College is one that will result in
 a definite benefit to one phase of the xork of the in-
 stitution; that it is naf:,e
                            annually by the Diredtor of
 Extension, with profit to the college; that itwill be
 devoted to matters peculiarly effecting the work of.the
 Department of Extension; end presumably, of oourse,
 will be m:,dewith the approval of those in authority
 as being en expense necessarily incident to the func-
 tions of the oollege.
        Aooordingly, ou are respectfully advised thet
                      his department that the reesgF;h&
it is the opinion of i!
end proper expenses involved in the proposed tri
Director of Extension of the College to the meetfng of
the Association of Texas Colleges, April 25th - 27th,
inolusive, 1940, within the limitations set out in Base
Bill 255 nm be paid out of available funds of the di-
vision oP Extension of Texas Teohnologioal College.
          May we noint out that our oninion No. O-1195



This~disaus~~on-did not, of aourse, relate in-any res+ot,
to House Bill 255, whioh, as we have pointed out, does
mt contain the oonvention prohibition appearing in Sen-
ate Bill 427.
          Trusting that we I've satisfactorily answered
your   inquiry, we remain
                               Yours very truly
                              ATTORNEY GEEER&   OF TEY..S


                               BY     /a/
                                     Zollie C. Steakley




Thsopinion oonsidered and
approved in Limited Conference.